          Case 4:19-cv-00467-SWW Document 1 Filed 07/02/19 Page 1 of 5
                                                                                        u.   fo!JmFrcQRT
                                                                                    EASTERN DISTRICT ARKANSAS



                          IN THE UNITED STATES DISTRICT COURT          JUL O2 2019
                              EASTERN DISTRICT OF ARKANSAS    JAMES W.
                                  LITTLE ROCK DIVISION        By:_-rr~,4,~!@i:~,,_

HERMAN M. HODAPP

vs.                                    NO.      i:/4-tv-OO'ffR1             SwJ.>

LIBERTY LIFE ASSURANCE COMPANY
OF BOSTON and NUCOR CORPORATION                                                      DEFENDANTS
                                                     This        c 3 c-,;
                                                              assigned to District Judge              W~I~
                                           COMPLAINT and to Magistrate Judge                              .. ,

        Plaintiff, Hermann M. Hodapp, by and through his undersigned attorneys, Lacy Law Firm,

and for his Complaint against Defendants, Liberty Life Assurance Company of Boston and Nucor

Corporation, states:

                                 JURISDICTION AND VENUE

        1.      This is an action arising under the Employee Retirement Income Security Act of

1974, as amended, 29 U.S.C.§§ 1001 et seq. ("ERISA"), to recover benefits due under an employee

benefit plan, to redress breaches of fiduciary duties under ERIS A, and to recover costs and attorneys'

fees as provided by ERISA.

        2.      This is an action brought pursuant to section 502(a), (e)(l) and (f) of ERISA, 29

U.S.C. § 1132(a), (e)(l) and (f). The Court has subject matter jurisdiction pursuant to 29 U.S.C.

1132(e)(l) and 28 U.S.C. § 1331. Under section 502(f) ofERISA, 29 U.S.C. § 1132(f), the Court

has jurisdiction without respect to the amount in controversy or the citizenship of the parties.

        3.      Venue is properly laid in this district pursuant of section 502(e)(2) ofERISA, 29

U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391(b), in that one or more of the Defendants resides or is

found in this district.



                                                  1
         Case 4:19-cv-00467-SWW Document 1 Filed 07/02/19 Page 2 of 5



                                             PARTIES

        4.      Plaintiff Hermann M. Hodapp is an individual residing in White County, Arkansas.

        5.      Defendant Liberty Life Assurance Company of Boston ("Liberty'') is a foreign

corporation with its principal place of business located in a state other than Arkansas. Defendant

Liberty served as and performed the function of the administrator of Plaintiffs claim. As claims

administrator, Liberty made the determination to approve or disapprove disability claims made by

participants of the Plan. Liberty ostensibly operated, therefore, as a "fiduciary" of the Defendant

Plan within the meaning of sections 3(21) and 405(c) of ERISA, 29 U.S .C. § 1002(21) and §

1105(c). Liberty' s registered agent for service of process is Corporation Service Company, 300

Spring Street, Suite 900, Little Rock, AR, 72201.

        6.      Defendant Nucor Corporation ("Nucor") is a foreign corporation with its principal

place of business in a state other than Arkansas. Nucor is the Plan sponsor and "named fiduciary"

of the Defendant Plan, within the meaning of§ 3(16)(A) & (B), § 3(21)(A), and§ 405(c) ofERISA,

29 U.S.C. § 1002(16)(A) & (B), § 1002(21)(A), and§ 1105(c). Nucor is a fiduciary of the Plan

within the meaning of§ 3(21)(A) ofERISA, 29 U.S.C. § 1002(21)(A). Nucor is a "party in interest"

within the meaning of§ 3(14) ofERISA, 29 U.S.C. § 1002(14). Nucor's registered agent for service

of legal process is CT Corporation System, 124 West Capitol Avenue, Suite 1900, Little Rock,

Arkansas 72201 .

             COUNT I: CLAIM FOR DISABILITY BENEFITS UNDER THE PLAN

        7.      Paragraphs 1-6 are re-alleged and incorporated by reference as if fully set

forth herein.




                                                 2
          Case 4:19-cv-00467-SWW Document 1 Filed 07/02/19 Page 3 of 5



        8.      This Action falls under 29 U.S.C. §1132 ofERISA seeking recovery of benefits

by Plaintiff.

        9.      Plaintiff is a participant in an employee benefit plan which provided disability

insurance coverage. The policy of disability insurance under which she has made a claim for

benefits that was denied was renewed after March 1, 2013.

        10.     As a participant, Plaintiff was entitled to long term disability benefits.

        11.     Plaintiff is disabled as a result of lumbar radiculopathy.

        12.     Defendants initially approved Plaintiffs claim for disability benefits only to later

deny his claim based upon the same available medical information. Defendants have unilaterally,

arbitrarily and capriciously denied Plaintiffs claim for disability benefits. This unilateral and

arbitrary denial of Plaintiffs disability benefits violates the provisions of ERIS A and the provisions

of the Plan itself.

        13.     The amount ofharm to Plaintiff is continuing at this time and is in excess ofFederal

Diversity Jurisdiction.

        14.     Pursuant to 29 U.S.C. § 1001 et seq., Plaintiff is entitled to recover all benefits due

and owed under the Plan, past and future, all consequential and incidental damages incurred in result

of the wrongful denial and termination of benefits thereunder, and all attorneys fees and costs herein

expended.

                               COUNT II: EQUITABLE RELIEF

        15.     Paragraphs 1-14 are re-alleged and incorporated by reference as if fully set

forth herein.




                                                   3
           Case 4:19-cv-00467-SWW Document 1 Filed 07/02/19 Page 4 of 5



          16.   Nucor is the Plan sponsor and "named fiduciary'' of the Defendant Plan, within the

meaning of§ 3(16)(A) & (B), § 3(21)(A), and§ 405(c) ofERISA, 29 U.S.C. § 1002(16)(A) & (B),

§ 1002(21)(A), and§ 1105(c). Nucor is a fiduciary of the Plan within the meaning of§ 3(21)(A) of

ERISA, 29 U.S.C. § 1002(21)(A).

          17.   29 U.S.C. § 1132(a)(3) also permits the Plaintiff pursue equitable relief to enforce

ERIS A's provisions or the terms ofthe Plan. This statutory provision encompasses claims for breach

of fiduciary duty, waiver, and estoppel.

          18.   Plaintiff is entitled to recover against Defendants for breach of fiduciary duty, waiver,

and estoppel, pursuant to 29 U.S.C. § 1132(a)(3) for its actions in this case. Specifically, Defendants

initially approved Plaintiffs claim for disability benefits only to deny his claim based upon the same

available medical information and a lack of improvement and condition. Defendants have failed to

conduct a full and fair review, have ignored relevant medical information, and have failed to obtain

or consider other medical information that would support Plaintiffs claim.

          19.   Pursuant to 29 U.S.C. § 1001 , et seq., Plaintiff is entitled to recover all benefits due

and owed under the Plan as a result of the Defendant's breach of fiduciary duty and under the

equitable principles of waiver and estoppel encompassed in the ERIS A statutory provision.

                                COUNT III: ATTORNEYS' FEES

          20.   Paragraphs 1-19 are re-alleged and incorporated by reference as if fully set forth

herein.
          21.   Plaintiff is entitled to recover a reasonable attorney's fee and costs of the action

herein, pursuant to section 502(g)(l) ofERISA, 29 U.S.C. § 1132(g).




                                                   4
 Case 4:19-cv-00467-SWW Document 1 Filed 07/02/19 Page 5 of 5



                            PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays that the Court:

(1)    Award Plaintiff all past and future disability benefits to which he is entitled and

       interest as it has accrued since date of original entitlement;

(2)    Award Plaintiff the costs of this action and reasonable attorneys' fees; and

(3)    Award such other, further and different relief as may be just and proper.




                                      Respectfully Submitted,

                                      Brandon W. Lacy
                                      LACY LAW FIRM
                                      630 S. Main Street
                                      Jonesboro, AR 72401
                                      870-277-1144




                                                            03098




                                         5
